Citation Nr: 0125718	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  99-16 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for psoriatic 
arthritis currently evaluated at 60 percent disabling.

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing.

3.  Entitlement to a certificate of eligibility for 
assistance in acquiring a special home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the claims on appeal.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's psoriatic arthritis is currently manifested 
by subjective complaints of pain and an inability to walk; 
and current objective findings of systemic nervous 
manifestations with frequent hospitalizations.  

3.  The veteran is wheelchair bound due to psoriatic edema.

4.  The veteran's psoriatic arthritis is totally 
incapacitating.

5.  The veteran is in receipt of a total disability rating 
based on individual unemployability due to the effects of 
psoriatic arthritis, which so affects his balance or 
propulsion as to preclude locomotion without the use of a 
wheelchair.

6.  The veteran's claim of entitlement to a certificate of 
eligibility for assistance in acquiring a special home 
adaptation grant is precluded as he meets the criteria for 
entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing.


CONCLUSIONS OF LAW

1.  With resolution of doubt in the veteran's favor, the 
schedular criteria for an evaluation of 100 percent for 
psoriatic arthritis have been met.  38 U.S.C.A. §§ 1155, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Part 4, Diagnostic Codes 
(DCs) 5002, 5009 (2001).

2.  The criteria for entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing are met.  38 U.S.C.A. §§ 2101, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.809 (2001).

3.  The veteran's claim of entitlement to a certificate of 
eligibility for assistance in acquiring a special home 
adaptation grant lacks legal merit and entitlement under the 
law and must be denied.  38 U.S.C.A. §§ 2101, 5103A (West 
1991 & Supp. 2001); 38 C.F.R. § 3.809a (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Increased Rating for Psoriatic 
Arthritis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001). 

When a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Schedule for Rating Disabilities, the diagnosed condition 
will be evaluated by analogy to a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2001).  In that respect, the RO 
determined that the veteran's psoriatic arthritis to be 
analogous to rheumatoid arthritis under DC 5002.  Further DC 
5009 directs that other types of arthritis (than are listed) 
should be rated as rheumatoid arthritis.

Under DC 5002, rheumatoid arthritis as an active process, 
with one or two exacerbations a year in a well-established 
diagnosis, warrants a 20 percent rating. Active rheumatoid 
arthritis with symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year, warrants a 40 percent rating.

A 40 percent evaluation is assigned for active rheumatoid 
arthritis for symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring 3 or more 
times a year.  A 60 percent evaluation is warranted when 
there are weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring 4 or more times a year or a lesser number over 
prolonged periods.  A 100 percent evaluation is warranted for 
constitutional manifestations associated with active joint 
involvement productive of total incapacity. 

Based on the evidence contained in the record, the Board 
finds that the veteran's psoriatic arthritis is totally 
incapacitating.  First, the Board is persuaded by the 
findings of the Hearing Officer in February 1997.  At that 
time, the Hearing Officer remarked that the veteran showed 
him the psoriatic involvement of the lower legs and indicated 
that it was as repugnant and debilitating as the Hearing 
Officer had ever witnessed.  Although the Hearing Officer is 
not a medical professional, the Board places great deference 
to the Hearing Officer's observation as to the seriousness of 
the veteran's disability.  

Further, the level of disability manifested by the veteran's 
psoriatic arthritis is also reflected in the findings of 
various VA examinations.  As an example, in the April 1999 
neurological disorders examination, the examiner noted that 
the veteran was unable to walk without an assistive device 
and could not walk on his heels or toes due to pain and 
swelling of the legs and feet.  An April 1999 skin diseases 
VA examination report reflected that the veteran suffered 
from severe psoriasis with complications, including 
associated systemic nervous manifestations.  In a June 2001 
letter, his private treating physician reflected that the 
veteran's psoriatic arthritis was both severe and incurable 
and that the veteran had been hospitalized three times in the 
last two years for complications related thereto.  Therefore, 
the Board recognizes a systemic component to the veteran's 
disability and the need for frequent hospitalizations. 

At a hearing before the Board, the veteran testified that he 
could no longer get around and had needed a wheelchair since 
1997.  He reflected that he had been hospitalized three times 
in the past two years for psoriasis complications and, at one 
point, thought that his feet would have to be amputated 
because of severe infection.  He indicated that he needed 
sleeping medication at night so that he would not itch in his 
sleep and his feet were swollen and hurting in the mornings.  
Medications included Methotrexate, which was reportedly toxic 
to the liver.  He noted that he was susceptible to infection 
because he had to take steroids and he developed infections 
from open lesions.  The veteran's sister remarked that she 
noticed that the psoriasis lesions cut off the circulation to 
the veteran's legs and his feet swell.  She reported that the 
doctor told them that they might have to amputate the 
veteran's feet because of infection.  Upon further 
questioning, the veteran admitted that he was already 
receiving a 100 percent total disability rating.

Accordingly, while the veteran is noted to be obese and has 
other medical problems, the Board concludes, with reasonable 
doubt in favor of the veteran, that the combination of the 
lack of mobility due to psoriatic edema and systemic 
manifestations warrants the assignment of a 100 percent 
schedular disability rating for psoriatic arthritis.

II.  Entitlement to a Certificate of Eligibility for 
Assistance in Acquiring Specially Adapted Housing

The veteran contends that the criteria for entitlement to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing are met.  After a review of the 
record, the Board finds that the evidence supports the 
veteran's contentions, and his claim is granted.

In order to be entitled to a certificate of eligibility for 
assistance in acquiring specially adapted housing under 
38 U.S.C.A. § 2101(a), a claimant must have active military 
service after April 20, 1898, a service connected disability 
due to this service, and entitlement to permanent and total 
disability due to the loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair.  38 C.F.R. 
§ 3.809(a), (b)(1) (2001).  The term "preclude locomotion" 
means the necessity for regular and constant use of a 
wheelchair, braces, crutches or canes as a normal mode of 
locomotion although occasional locomotion by other methods 
may be possible.  38 C.F.R. § 3.809(d) (2001).  The 
assistance referred to in § 3.809 will not be available to 
any veteran more than once.  38 C.F.R. § 3.809(c) (2001).

Turning to the merits of the veteran's claim, the Board notes 
that the veteran has the required service.  Further, he has 
established entitlement to service connection for psoriatic 
arthritis, now evaluated as 100 percent disabling.  The 
veteran has also established entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability by rating decision dated in July 
1995 due to his service-connected disabilities, which 
disabilities have been found to be permanent and total. 

At the hearing before the Board, the veteran testified that 
the psoriatic arthritis was getting worse and he was unable 
to use his legs to ambulate.  He reflected that he could use 
a cane to get to his bed or move to a chair but could not 
walk.  He noted that walking was very painful and his doctor 
told him not to walk without slippers because of the chance 
of infection.

While the evidence shows that the veteran may be able to 
stand and has a limited range of motion of his lower 
extremities, it appears that he regularly and constantly uses 
a wheelchair for locomotion.  Based upon that most recently 
received evidence, and considering the definition of 
"preclude locomotion," which allows for occasional 
locomotion by other methods, the Board finds that he has 
permanent and total disability due to the loss of use of both 
lower extremities due to psoriatic arthritis, which so 
affects his balance or propulsion as to preclude locomotion 
without the use of a wheelchair.  Accordingly, resolving all 
benefit of the doubt in the favor of the veteran, the Board 
finds that the most recent evidence shows that the criteria 
for entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing are met, 
and the veteran's claim therefor is granted.  

III.  Entitlement to a Certificate of Eligibility for 
Assistance in Acquiring Necessary Special Home Adaptations

The veteran contends that the criteria for entitlement to a 
certificate of eligibility for assistance in requiring 
necessary special home adaptations are met.  After a review 
of the record, the Board finds that the veteran's claim lacks 
legal merit and entitlement under the law and must be denied.

Specifically, a certificate of eligibility for assistance in 
acquiring a special home adaptation grant, or, on or after 
October 28, 1986, for assistance in acquiring a residence 
already adapted with necessary special features, under 38 
U.S.C. 2101(b) may be issued to a veteran who served after 
April 20, 1898, if the following requirements are met:

(a) The veteran is not entitled to a 
certificate of eligibility for assistance 
in acquiring specially adapted housing 
under § 3.809 nor had the veteran 
previously received assistance in 
acquiring specially adapted housing under 
38 U.S.C. 2101(a).  A veteran who first 
establishes entitlement under this 
section and who later becomes eligible 
for a certificate of eligibility under 
§ 3.809 may be issued a certificate of 
eligibility under § 3.809.  However, no 
particular type of adaptation, 
improvement, or structural alteration may 
be provided to a veteran more than once. 

(b) The veteran is entitled to 
compensation for permanent and total 
disability which (1) is due to blindness 
in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss 
or loss of use of both hands.

38 C.F.R. § 3.809a (2001).  The assistance referred to in 
§ 3.809a will not be available to any veteran more than once.  
38 C.F.R. § 3.809a(c) (2001).

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In this claim, the Board notes that Section 
II of this decision has established entitlement to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing pursuant to 38 C.F.R. § 3.809.  The 
requirements for entitlement to a certificate of eligibility 
for assistance in acquiring a special home adaptation grant 
pursuant to 38 C.F.R. § 3.809a specifically mandate that the 
veteran be "not entitled to a certificate of eligibility for 
assistance in acquiring specially adapted housing under 
§ 3.809."  38 C.F.R. § 3.809a (2001).  

Therefore, as the veteran has established entitlement to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing, pursuant to 38 C.F.R. § 3.809, the 
veteran is precluded by regulation from establishing 
entitlement to a certificate of eligibility for assistance in 
acquiring necessary special home adaptations pursuant to 
38 C.F.R. § 3.809a.  Accordingly, the Board finds that the 
veteran's claim of entitlement to a certificate of 
eligibility for assistance in acquiring a special home 
adaptation grant lacks legal merit and entitlement under the 
law and must be denied.

IV.  Veterans Claims Assistance Act of 2000 

Finally, with respect to all claims, the Board has taken into 
consideration the recent enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, the VCAA eliminated the 
concept of a well-grounded claim, redefined the obligations 
of the VA with respect to notification and the duty to 
assist, and superseded the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this case, the Board finds that the duty to assist and 
notification requirements of the VCAA have been fully met and 
satisfied.  Specifically, the outcome is favorable to the 
veteran and there is no need to obtain additional evidence 
for the purpose of satisfying the duty to assist.  Further, 
the requirement to provide notice to a claimant of any 
information or medical or lay evidence that is necessary to 
substantiate a claim has been similarly satisfied.  In 
addition, the veteran was provided with a summary of the 
pertinent laws and regulations, and the application of those 
laws to his claims, in the statement of the case that were 
provided to him by RO.  As a consequence, the RO satisfied 
the requirements of the VCAA.


ORDER

Entitlement to an evaluation of 100 percent for psoriatic 
arthritis is granted, subject to the law and regulations 
governing the award of monetary benefits.

The claim for entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing is granted.  

The claim of entitlement to a certificate of eligibility for 
assistance in acquiring a special home adaptation grant is 
denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeal

 

